   Case 4:21-cv-00612-O Document 30 Filed 09/16/21                            Page 1 of 4 PageID 452



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

TERRY LEE MORRIS,                  §
               Petitioner,         §
                                   §
v.                                 §                           Civil Action No. 4:21-CV-612-O
                                   §
BOBBY LUMPKIN, Director, TDCJ-CID, §
               Respondent.         §

                                     OPINION AND ORDER

        Before the Court is a petition for a writ of habeas corpus filed by Petitioner, Terry Lee

Morris, against Bobby Lumpkin, director of the Correctional Institutions Division of the Texas

Department of Criminal Justice, Respondent. After considering the petition and relief sought by

Petitioner, the Court has concluded that the petition should be dismissed for lack of subject matter

jurisdiction.

I. BACKGROUND

        In this petition, Petitioner challenges his 2016 conviction for employing, authorizing, or

inducing sexual performance of a child in the 396th Judicial District Court, Tarrant County, Texas,

Case No. 1282399D, for which he was sentenced to 60 years’ imprisonment. Pet. 2, ECF No. 1;

SHR051 7, ECF No. 27-7. The conviction was reversed and remanded by the Eighth District Court

of Appeals of Texas on February 28, 2018. Op. 42, ECF No. 27-1. Thereafter, Petitioner was re-

indicted in Case No. 1614716R on multiple counts of employing, authorizing, or inducing sexual

performance of a child and possession of child pornography. SHR06 4, ECF No. 27-13. On October

11, 2019, pursuant to a plea agreement, Petitioner pleaded guilty to one count of possession of child



        1
          “SHR05” and “SHR06” refer to the records in Petitioner’s state habeas proceedings in WR-50,751-05 and -06,
respectively.
   Case 4:21-cv-00612-O Document 30 Filed 09/16/21                    Page 2 of 4 PageID 453



pornography and was sentenced to 14 years’ imprisonment. Id. at 6. Petitioner has been released to

mandatory supervision or parole and currently resides at a community corrections center in Dallas,

Texas. Ltr., ECF No. 1-3. This petition was filed on May 2, 2021. Pet. 16, ECF No. 1.

II. ISSUES

        In one ground, Petitioner alleges “fraud upon the court” as follows (all spelling, grammatical,

and/or punctuation errors are in the original):

        The 396th Judicial District Court, Tarrant County, Texas engaged in unlawful acts
        to obtain a predetermined conviction. Acts inwhich included fasified trial
        proceedings, as unlawful detention, i.e. ten months punitive segregation for no
        documented, or justifiable reason. Acts that constitute no legal authority what so ever
        to detain or hold Petitioner Terry Lee Morris captive.

        The conviction was conducted without any legal or trial proceedings, and without any
        fundamental right to counsel what so ever.

        The Appellate procedure was based on the trial of “John Doe” and not the Petitioner
        Terry Lee Morris, through deceptive, perjured acts of the court.

Id. at 6.

        Petitioner requests that the Court “[o]verturn the Eighth Court of Appeals decision and

dismiss these fraudulent acts committed by the 396th Judicial District Court it has considered to be

a conviction, and any other conviction stemming out of same.” Id. at 16. Respondent asserts that the

petition should be dismissed for lack of subject matter jurisdiction because Petitioner is no longer

in custody pursuant to his 2016 conviction. Resp’t’s Answer 5–6, ECF No. 22. In reply, Petitioner

asserts that he is “not at all trying to challenge some conviction” or the Eighth Court of Appeals

decision but, instead, challenges “the legality of the appellate process, itself, due to Fraud upon the

court.” According to Petitioner, the appellate court “never had jurisdiction in this case to begin with,

because the alleged trial proceedings in said case are based upon criminal acts that define the entire


                                                   2
   Case 4:21-cv-00612-O Document 30 Filed 09/16/21                      Page 3 of 4 PageID 454



trial process ‘void ab initio.’” Pet’r’s Reply 2, 6, ECF No. 25.

III. DISCUSSION

        This Court has the duty to assure that it has jurisdiction over the matters before it. Burge v.

Parish of St. Tammany, 187 F.3d 452, 465-66 (5th Cir. 1999); MCG, Inc. v. Great W. Energy Corp.,

896 F.2d 170, 173 (5th Cir. 1990). Federal Rule of Civil Procedure 12(h)(3) requires that federal

courts dismiss an action whenever it appears by suggestion of the parties or otherwise that the court

lacks jurisdiction over the subject matter. FED. R. CIV. P. 12(h)(3). Generally, for this Court to have

subject matter jurisdiction over a claim under § 2254, the petitioner must be “in custody” pursuant

to the underlying conviction the subject of the proceeding. Lackawanna County Dist. Att’y v. Coss,

532 U.S. 394, 394 (2001); Maleng v. Cook, 490 U.S. 488, 492 (1989). A federal court lacks subject

matter jurisdiction to entertain a § 2254 action if, at the time the habeas petition is filed, the prisoner

is not “in custody” under the conviction and sentence he seeks to attack. Maleng, 490 U.S. at

490–91.

        Clearly, Petitioner was not in custody under his 2016 conviction when the petition was filed.

Accordingly, Petitioner’s habeas petition challenging the conviction and related proceedings must

be dismissed for lack of subject matter jurisdiction. To the extent Petitioner challenges his

subsequent 2019 conviction and related proceedings, he must do so in a separate petition under §

2254.

III. CONCLUSION

        For the reasons discussed, Petitioner’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254 is DISMISSED with prejudice for lack of subject matter jurisdiction. In addition, for




                                                    3
   Case 4:21-cv-00612-O Document 30 Filed 09/16/21                 Page 4 of 4 PageID 455



the reasons discussed, a certificate of appealability is denied.

       SO ORDERED on this 16th day of September, 2021.



                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE




                                                  4
